Brown, J.
(concurring). I fully agree with the carefully crafted *303majority opinion. However, I have much less difficulty concluding that the certification of the class here was improper. The interests of the various potential plaintiffs are so dissimilar that I am puzzled why these plaintiffs’ counsel have diverted their efforts away from a problematic case to an extremely difficult one that attempts to encompass the much larger universe of a class action.
An attorney’s paramount interest is that of his or her client. See Mass.R.Prof.C. 1.7, as amended, 430 Mass. 1301 (1999). This familiar standard has, of course, been expressed in different ways over the past two millennia, from the Bible, see Matthew 6:24 (“No man can serve two masters”), to the quaint old proverb that “you dance with the one who brought you.”